Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This Office Action is in response to the Amendment filed on July 6, 2021, which paper has been placed of record in the file.
2.         Claims 1-6 and 8-21 are pending in this application. 




Claim Rejections - 35 USC § 101
3.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


            Note: Examiner points Applicant to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

4.      Claims 1-6 and 8-21 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more.

5.     Analysis: 
         Independent claim 1, which is illustrative of the all independent claims and analyzing as the following:
          Step 1: Statutory Category? (is the claim(s) directed to a process, machine, manufacture or composition of matter?). Yes. The claims recites a method and, therefore, is a process.
          Step 2A - Prong 1: Judicial Exception Recited? (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). Yes. Independent claim 1 recites the following limitations of “determining electronic usage data…, displaying a plurality of categories associated with the usage data…, receiving a selection of an option to edit information…, displaying for each category of the plurality of categories, one or more additional employees…, restricting access of the employee to at least one of a plurality of additional corporate resource…, displaying information regarding a plurality of additional corporation resources available…, receiving a first user selection to collect at least a first category…, storing the permission to collect at least the first category of the plurality categories…,  and providing the employee with access to the plurality of additional corporate resources based on at least in part on receiving the first user selection…”, which is a method of organizing human activity (managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions), then it falls within the “Organizing human activity” grouping of abstract idea. Moreover, the claim recites the following limitations of “determining electronic usage data…, restricting access of the employee to at least one of a plurality of additional corporate resource…, storing the permission to collect at least the first category of the plurality categories…, and providing the employee with access to the plurality of additional corporate resources based on at least in part on receiving the first user selection…”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a computer”, nothing in the claim elements preclude the steps from practically being performed in the mind. The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping. Thus, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. In addition, the claim recites the additional limitations “determining a permission model including permission associated with the usage mode, the permission model defining at least one group that has been defined as having access a particular type of data, mapping the permission model to the usage data to identity on or more additional employee..., determining a particular additional employee …based on the mapping of the permission model”, are mathematical calculations, then it falls with the “Mathematical Concepts” group of abstract idea. Accordingly, the claim recites an abstract idea. 
             Step 2A - Prong 2: Integrated into a Practical Application? (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception). No. This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of one or more processors, medium, and software instructions and using one or more processors to perform the determining, displaying, receiving, displaying, restricting, displaying, receiving, storing, determining, mapping, and providing steps. The processors in all steps is recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function of determining, displaying, receiving, displaying, restricting, displaying, receiving, storing, determining, mapping, and providing steps) such that it amounts no more than mere instructions to apply the exception using generic computer components. Moreover, the claim recites the additional limitations “displaying via an electronic user interface, electronic graphical elements indicative of a plurality of categories associated with the usage data…, receiving, via the electronic user interface, a selection of an option to edit information…, displaying, via the electronic user interface, for each category of the plurality of categories, one or more additional employees…, electronically restricting access of the employee…, displaying, via the electronic user interface, information regarding a plurality of additional corporation resources available…, receiving, via the electronic user interface, a first user selection to collect at least a first category…, and electronically enabling access to a computer-based option”, which are recited at a high level of generality (i.e., as a general means of receiving and transmitting data), which is a form of insignificant extra-solution activity. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the computer). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea. 
Step 2B: Claim provides an Inventive Concept? (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception). No. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
             Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the limitations “displaying via an electronic user interface, electronic graphical elements indicative of a plurality of categories associated with the usage data…, receiving, via the electronic user interface, a selection of an option to edit information…, displaying, via the electronic user interface, for each category of the plurality of categories, one or more additional employees…, electronically restricting access of the employee…, displaying, via the electronic user interface, information regarding a plurality of additional corporation resources available…, receiving, via the electronic user interface, a first user selection to collect at least a first category…, and electronically enabling access to a computer-based option…”, were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. Collecting, displaying, and transmitting information over a network is well-understood, routine, conventional activity the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that displaying and receiving data is well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, the limitations of “displaying via an electronic user interface, electronic graphical elements indicative of a plurality of categories associated with the usage data…, receiving, via the electronic user interface, a selection of an option to edit information…, displaying, via the electronic user interface, for each category of the plurality of categories, one or more additional employees…, electronically restricting access of the employee…, displaying, via the electronic user interface, information regarding a plurality of additional corporation resources available…, receiving, via the electronic user interface, a first user selection to collect at least a first category…, and electronically enabling access to a computer-based option”, do not providing any improvements to the computer functionality, improvements to the network/network interface, improvements to the user interface, they are just merely used as general means for collecting, displaying and transmitting information, they do not amount to an inventive concept. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
         Berkheimer Option 2, the courts have recognized the following computer functions as well understood, routine, and conventional functions when they are claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
          Computer Functions recited at a high-level of generality:
Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe).
          ii. Performing repetitive calculations (Flook, Bancorp).
          iii. Electronic recordkeeping (Alice Corp, Ultramercial).
          iv. Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP).
          v. Electrically scanning or extracting data from a physical document (Content Extraction and Transmission, LLC).
           Accordingly, a conclusion that the “displaying via an electronic user interface, electronic graphical elements indicative of a plurality of categories associated with the usage data…, receiving, via the electronic user interface, a selection of an option to edit information…, displaying, via the electronic user interface, for each category of the plurality of categories, one or more additional employees…, electronically restricting access of the employee…, displaying, via the electronic user interface, information regarding a plurality of additional corporation resources available…, receiving, via the electronic user interface, a first user selection to collect at least a first category…, and electronically enabling access to a computer-based option…,” are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, The limitations of “displaying via an electronic user interface, electronic graphical elements indicative of a plurality of categories associated with the usage data…, receiving, via the electronic user interface, a selection of an option to edit information…, displaying, via the electronic user interface, for each category of the plurality of categories, one or more additional employees…, electronically restricting access of the employee…, displaying, via the electronic user interface, information regarding a plurality of additional corporation resources available…, receiving, via the electronic user interface, a first user selection to collect at least a first category…, and electronically enabling access to a computer-based option…”,  which do not amount to significantly more than the abstract idea they do not provide any improvements to another technology or technical field, improvements to the functioning of the computer, improvements to the network/network interface, improvements to the user interface, they just merely used as general means for collecting, displaying, and transmitting data, they do not amount to an inventive concept, and because they well understood, routine, and conventional functions when they are claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. It is similar to other concepts that have been identified by the courts, such as Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe). Therefore, the claims do not amount to significantly more than the abstract idea. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
	The dependent claims do not add limitations that meaningfully limit the abstract idea. For example, Claim 2 recites instructing a first component of the computing system to collect the first category…; Claim 3 recites receiving a second user selection denying permission…, and instructing a component of the computing system to stop collecting…; Claims 4 recites categorizing, using a first filter, the data elements …; Claim 5 recites mapping, using a permission mapping filter, based at least in part on the data schema…; Therefore, the dependent claims do not impart patent eligibility to the abstract idea of the independent claim. The dependent claims rather further narrow the abstract idea and the narrower scope does not change the outcome of the two part Mayo test. Narrowing the 
	Regarding independent claims 8 and 14, Alice Corp. establishes that the same analysis should be used for all categories of claims. Therefore, independent claim 8 directed to a computerized medium and independent claim 14 to a computerized system are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent computerized method claim 1. 
             Accordingly, claims 1-6 and 8-21 are not draw to eligible subject matter as they are directed to an abstract idea without significantly more and are rejected under 35 USC § 101 as being directed to non-statutory subject matter.



Allowable Subject Matter
6.          Claims 1-6 and 8-21 are allowed over the prior arts cited of record because the prior arts cited of record do not teach “electronically providing the employee with electronic access to at least one of the plurality of additional corporate resources of the computing system based on determining the electronic usage data and receiving the first user selection and based on accessing the electronic record to identify the permission, wherein electronically providing the employee with electronic access to at least one of the plurality of additional corporate resources of the computing system includes electronically enabling access to a computer-based option.”




                                     Response to Arguments/Amendment
7.      Applicant's arguments with respect to claims 1-6 and 8-21 have been fully considered but are not persuasive.

            Claim Rejections - 35 USC § 101
             Claims 1-6 and 8-21 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG). (See details above).
            The claims recite the additional limitations of “receiving, via the electronic user interface, a selection of an option to edit information associated with the plurality of categories associated with the electronic usage data of the employee; electronically restricting access of the employee to at least one of a plurality of additional corporate resources of the computing system; and wherein electronically providing the employee with electronic access to at least one of the plurality of additional corporate resources of the computing system includes electronically enabling access to a computer-based option” are recited at a high level of generality (i.e., as general means of gathering and 
              This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of one or more processors, medium, and software instructions and using one or more processors to perform the determining, displaying, receiving, displaying, restricting, displaying, receiving, storing, and providing steps. The processors in all steps is recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function of determining, displaying, receiving, displaying, restricting, displaying, receiving, storing, and providing steps) such that it amounts no more than mere instructions to apply the exception using generic computer components. Moreover, the claim recites the additional limitations “determining a permission model including permission associated with the usage mode, the permission model defining at least one group that has been defined as having access a particular type of data, mapping the permission model to the usage data to identity on or more additional employee..., determining a particular additional employee …based on the mapping of the permission model”, which are recited at a high level of generality (i.e., as the claim is directed to an abstract idea.
             The claims recite the additional limitations of “determining a permission model including permission associated with the usage mode, the permission model defining at least one group that has been defined as having access a particular type of data, mapping the permission model to the usage data to identity on or more additional employee..., determining a particular additional employee …based on the mapping of the permission model” are recited at a high level of generality (i.e., as general means of gathering and displaying data), and amounts to mere data gathering and displaying, they do not providing any improvement to the “computer system”, improvement to the “user interface”, they just merely using as general means for gathering and displaying data, they do not amount to an inventive concept. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
 claim 1 of Example 37, the Examiner submits that claim 1 of Example 37 recites the combination of additional elements of receiving, via a GUI, a user selection to organize each icon based on the amount of use of each icon, a processor for performing the determining step, and automatically moving the most used icons to a position on the GUI closest to the start icon of the computer system based on the determined amount of use. The claim as a whole integrates the mental process into a practical application. Specifically, the additional elements recite a specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices. In contrast, the present claims recite the method, comprising: “displaying via an electronic user interface, electronic graphical elements indicative of a plurality of categories associated with the usage data…, receiving, via the electronic user interface, a selection of an option to edit information…, displaying, via the electronic user interface, for each category of the plurality of categories, one or more additional employees…, electronically restricting access of the employee…, displaying, via the electronic user interface, information regarding a plurality of additional corporation resources available…, receiving, via the electronic user interface, a first user selection to collect at least a first category…, and electronically enabling access to a computer-based option…”, which do not provide improvements in computer-related technology, improvements of the user interface, they just merely used as general means for collecting, displaying, and transmitting data, they do not amount to an inventive concept. Therefore, the present claims do not into a practical application.
          Accordingly, the 101 rejection is maintained.



                                                               Conclusion
8.        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
            A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

9.          Claims 1-6 and 8-21 are rejected.
10.     The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
           Lim (US 2007/0156670) discloses policies are optimized before they are associated to a device in order to increase evaluation speed or reduce space requirements, or both.

           Moretti et al. (US 2017/0004415) disclose the data extraction and analysis system and tool can include memory containing a comparison database, a factor database, and a model database that can include a multilevel model.
            
11.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Nga B. Nguyen whose telephone number is (571) 272-6796.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-


/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        September 29, 2021